 In the Matter of THE OSBORN MANUFACTURING COMPANYandLOCALNo. 217, UNITED AUTOMOBILE WORKERS OF AMERICA (CIO)Case No. R-0006SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJanuary 31, 19 F1On January 8, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Elections inthe above-entitled proceeding.On January 15, 1941, pursuant toan- agreement by all parties concerned, the Regional Attorney forthe Board made a pay-roll check by comparison of union designa-tions and applications with the pay roll of the Company of Janu-ary 7, 1941, among the employees in the two separate groups describedby the Board in its Decision and.Direction of Elections.On Janu-ary 16, 1941, the Regional Attorney issued and duly served upon theparties his Consent Payroll Check Report.In his Report the Regional Attorney reported that he found that89 out of 109 employees in the election unit composed of all hourlypaid production employees in the machine division, excluding super-visory, clerical, and drafting room employees, and 198 out of 252employees in the election unit composed of all hourly paid productionand maintenance employees in the brush division, including the ship-ping room, and in the property maintenance department, excludingsupervisory, clerical, and drafting room employees, had authorizedLocal 217, United Automobile Workers of America (C. I. 0.) torepresent them for the purposes of collective bargining with theCompany with respect to rates of pay, wages, hours of work, andother conditions of employment.On January 16, 1941, the Company, the U. A. W. A., the Counciland the Regional Attorney entered into a "Stipulation for Certifica-tion upon Consent Payroll Check," subject to the approval of theBoard, by which they waived the elections theretofore directed andagreed to accept in lieu thereof the consent payroll check.29 N. L.R. B, No. 58.298 THE OSBORNMANUFACTURING COMPANY299In our Decision and Direction of Elections we stated that if theU. A. W. A. should win both elections, we should certify it as theexclusive representative of both election units combined. In viewof the result of the consent payroll check, it is apparent that thetwo groups together constitute the appropriate bargaining unit.Upon the basis of the stipulation, which is hereby approved andaccepted in lieu of the elections heretofore directed, and upon theentire record in the case, the Board makes the following'.SUPPLEMENTAL FINDINGS OF FACTAll hourly paid production and maintenance employees of The.Osborn Manufacturing Company, excluding supervisory, clerical, anddrafting-room employees, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.Local No. 217, United Automobile Workers of America (C. I. 0.)has been designated and selected by a majority of the employees inthe above unit as their representative for the purposes of collectivebargaining and is the exclusive representative of all the employees insaid unit within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act.-IT IS HEREBY cEETIFIED that Local No. 217, United AutomobileWorkers of America (C. I. 0.) has been designated and selected bya majority of the hourly paid production and maintenance employeesb.fThe Osborn Manufacturing Company, excluding supervisory,clerical, and drafting-room employees, as their representative for thepurposes of collective bargaining, and that pursuant to the provisionsof Section 9 (a) of the Act, Local No. 217, United AutomobileWorkers of America (C. I. 0.) is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and, other conditionsof employment.